Citation Nr: 1329430	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  92-18 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a disorder manifested 
by left-sided facial weakness.  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to 
October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
which denied, amongst other issues, service connection for 
left-sided facial weakness.  Jurisdiction now lies in the 
Atlanta, Georgia RO.  

In October 2010, the Veteran testified at a Central Office 
(CO) hearing before the undersigned Veterans Law Judge VLJ.  
A transcript of that hearing is of record and associated 
with the claims folder.  

In June 2011, the Board remanded the instant claim for 
further development.  

In February 2013, the Veteran appointed a new attorney as 
the representative in her claim.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on her part.


REMAND

The Veteran claims that service connection is warranted for 
left-sided facial weakness.  She has been awarded service 
connection for allergic rhinitis and left ear hearing loss.  
She maintains that as a result of these conditions, she has 
left-sided facial weakness.  

A review of the record has shown that the Veteran has been 
diagnosed with Bell's Palsy, cerebrovascular accident (CVA) 
and multiple other conditions as the cause of her left-sided 
facial weakness.  Other physicians have indicated that she 
does not have left-sided facial weakness.  In February 2012, 
the Veteran underwent a VA neurology examination.  During 
that examination, the entire record was evaluated and the 
examiner stated that the Veteran's left-sided facial 
weakness first occurred in 1991, approximately 7 years after 
service.  He opined that it was less likely as not that the 
Veteran's mild left-sided facial weakness was caused by 
service or her service related respiratory conditions or 
infections.  However, it was eventually found during a VA 
examination of that same month that the Veteran had allergic 
rhinitis, allergy induced asthma, and that her allergies, 
are at least as likely as not due to her active service.  It 
was also determined that the Veteran's left ear hearing loss 
(mixed hearing loss) was related to service.  A VA 
audiologist indicated that at the time of his examination of 
the Veteran, her face appeared asymmetrical with her left 
side demonstrating a clearly observable weakness.  The 
Veteran stated that she believed the left-sided facial 
weakness to be related to her sensitivity to sounds.  She 
also related that her allergist told her it was Bell's 
Palsy.  The audiologist strongly recommended that the 
Veteran be seen by an ENT specialist to evaluate the 
Veteran's mixed hearing loss and determine the nature of her 
left-sided facial weakness.  

The Veteran's attorney stated that there was an August 1999 
finding by an ENT specialist, Dr. A., opining that the 
Veteran's allergies were resulting in Eustachian tube 
dysfunction which was the primary cause of the Veteran's 
cranial nerve symptoms.  However, a review of the record did 
not show that Dr. A's opinion attributed these findings to 
the Veteran's left-sided facial weakness.  He only opined 
that the Eustachian tube dysfunction was the result of the 
Veteran's allergies; he did not relate cranial nerve 
problems or left-sided facial weakness to the Eustachian 
tube dysfunction or to the Veteran's allergies.  

In any event, the February 2012 findings of left-sided 
facial weakness by the VA audiologist, prompted the 
audiologist to indicate that a specialist opinion should be 
sought.  Additionally, although the neurologist at that time 
indicated that the Veteran's left-sided facial weakness was 
not due to service or respiratory conditions or infections 
in service, the neurologist did not address secondary 
service connection as the etiology for the Veteran's left-
sided facial weakness as secondary to any of her service-
connected disabilities or as aggravated by any of those 
disabilities.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  This duty also 
includes the need to provide a VA examination by a 
specialist, when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  In light of the February 2012 statement by 
the VA audiologist indicating that the Veteran warrants an 
ENT examination in connection with this claim, this 
specialty examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file any new medical treatment records, VA 
or non-VA, that may have come into 
existence since the time the claims file 
was last updated by the RO.  

2.  A VA ENT specialty examination should 
be scheduled to determine the nature and 
etiology of the Veteran's left-sided 
facial weakness.  All indicated studies 
should be performed.  The examiner should 
provide an opinion indicating whether it 
is at least as likely as not (a 50 percent 
probability or greater) that the Veteran's 
left-sided facial weakness is caused by or 
has been aggravated by her service-
connected disabilities to include, 
allergic rhinitis (claimed as respiratory 
diseases to include sinusitis, rhinitis, 
allergies, and respiratory infections) and 
left ear hearing loss (mixed hearing 
loss).  If it is determined that left-
sided facial weakness is not caused by 
these aforementioned disabilities, but 
that aggravation beyond the natural 
progression of the left-sided facial 
weakness exists based on one or more of 
these disabilities, the examiner should be 
asked to identify the baseline level of 
severity of the symptoms prior to 
aggravation and the current level of 
severity of symptoms due to service-
connected aggravation.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.  

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

